In a proceeding pursuant to CPLR article 78 to review a determination of the respondent New York State Department of Social Services, dated February 1, 1977 and made after a fair hearing, which affirmed a determination of the local agency denying petitioner’s application for a supplemental allowance for moving expenses, the appeal is from so much of a judgment of the Supreme Court, Kings County, dated June 14, 1977, as failed to award petitioner the full amount of her claimed moving expenses. Judgment reversed insofar as appealed from,, on the law, without costs or disbursements, petition granted, determination annulled, and matter remanded to the respondent Department of Social Services to determine the reasonable moving expenses incurred by petitioner and for payment to her of that amount. Under the circumstances, the failure to authorize the grant for moving expenses would be detrimental to petitioner’s health and welfare. Moreover the expense is current within the meaning of 18 NYCRR 352.7 (g) since petitioner has not yet discharged the obligation she incurred in order to obtain the moving services. Rabin, J. P., Shapiro, Suozzi and O’Connor, JJ., concur.